Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 04/04/2022.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1, 11 and 20 are independent claims.

Claim Objection
5. 	Claim 20 is objected to because of the following informalities: “message.” in line 15 should be “message;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8. 	The term “small data transmission” in claims 1, 11 and 20 is a relative term which renders the claim indefinite. The term “small data transmission” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
9. 	Claims 2-10 depend on claim 1, thus they are rejected for the same reason.
10. 	Claims 12-19 depend on claim 11, thus they are rejected for the same reason.

Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunheui Ryoo et al. (US 2020/0037345 A1), hereinafter Ryoo, in view of Ryan Keating et al. (US 2020/0229130 A1), hereinafter, Keating.
For claim 1, Ryoo teaches a method comprising: 
transmitting, by a wireless device in a radio resource control, RRC, idle state or RRC inactive state, to a base station (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)), a message comprising: 
first data associated with a small data transmission, SDT, procedure (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)); and 
an RRC request message (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1.); and 
while the wireless device is in the RRC idle state or RRC inactive state: 
receiving, from the base station, an indication of an uplink resource (Ryoo, Fig. 30 step 4 and paragraph 647 teach receiving contention resolution (UL grant + ACK).); 
transmitting, via the uplink resource, second data associated with the SDT procedure (Ryoo, Fig. 30 step 5 and paragraph 647 teach transmitting MSG5 with data transfer flag=1 and data (DRB).); and 
 	receiving, from the base station and after the transmitting the second data, an RRC release message (Ryoo, Fig. 30 step 6 and paragraph 647 teach RRC connection response (ACK + Suspend).).
	Keating further explicitly teaches a small data transmission, SDT, procedure (Keating, Fig. 4 and paragraph 39 teaches UE uses a data transmission scheme during idle or inactive mode (e.g. EDT/SDT) to send an OTDOA measurement report to LS during random access procedure (for example, using PRACH or using Msg3 or Msg5).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Ryoo a small data transmission, SDT, procedure taught in Keating in order to save power relative to that required when it is RRC connected [Keating: background].
For claim 2, Ryoo and Keating further teach the method of claim 1, wherein the RRC request message indicates that the first data is for the SDT procedure (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1. Keating, Fig. 4 and paragraph 39 teaches UE uses a data transmission scheme during idle or inactive mode (e.g. EDT/SDT) to send an OTDOA measurement report to LS during random access procedure (for example, using PRACH or using Msg3 or Msg5).)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Ryoo with Keating to have the RRC request message indicates that the first data is for the SDT procedure in order to save power relative to that required when it is RRC connected [Keating: background]
For claim 3, Ryoo and Keating further teach the method of claim 1, wherein the message comprises a buffer status report, BSR, for the second data associated with the SDT procedure (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)).
For claim 4, Ryoo and Keating further teach the method of claim 1, wherein the message is a Msg3 (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)).
For claim 5, Ryoo and Keating further teach the method of claim 1, wherein a second message comprising the indication of the uplink resource does not include an RRC release message (Ryoo, Fig. 30 step 4 and paragraph 647 teach receiving contention resolution (UL grant + ACK).).
For claim 6, Ryoo and Keating further teach the method of claim 5, wherein the second message is a Msg4 (Ryoo, Fig. 30 step 4 and paragraph 647 teach receiving contention resolution (UL grant + ACK) which is MSG 4).
For claim 7, Ryoo and Keating further teach the method of claim 1, wherein the RRC release message indicates terminating of the SDT procedure (Ryoo, Fig. 30 step 6 and paragraph 647 teach RRC connection response (ACK + Suspend).).
For claim 8, Ryoo and Keating further teach the method of claim 1, further comprising terminating the SDT based on the RRC release message (Ryoo, Fig. 30 step 6 and paragraph 647 teach RRC connection response (ACK + Suspend).).
For claim 9, Ryoo and Keating further teach the method of claim 1, wherein the transmitting of the first data is via one or more data radio bearers (DRBs) (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB).
For claim 10, Ryoo and Keating further teach the method of claim 1, wherein the transmitting of the first data is based on one or more of: integrity protection of the first data; and 1Docket No.: 20-1051 US ciphering of the first data (Ryoo, Fig. 30 step 3 and paragraph 743 teach o this end, the range and the maximum value (limit value) of the wait timer may be configured by SRB1 to which security is applied (or ciphering applied) or by a previous RRC message to which integrity is applied. See also paragraph 739.).
For claim 11, Ryoo teaches a wireless device comprising one or more processors and memory storing instructions that (Ryoo, Fig. 62), when executed by the one or more processors, cause the wireless device to: 
 	transmit, while in a radio resource control, RRC, idle state or RRC inactive state: 
first data associated with a small data transmission, SDT, procedure (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)); and 
an RRC request message (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1.); and 
while in the RRC idle state or RRC inactive state: 
receive an indication of an uplink resource (Ryoo, Fig. 30 step 4 and paragraph 647 teach receiving contention resolution (UL grant + ACK).); 
transmit, via the uplink resource, second data associated with the SDT procedure (Ryoo, Fig. 30 step 5 and paragraph 647 teach transmitting MSG5 with data transfer flag=1 and data (DRB).); and 
 	receive, after the transmitting the second data, an RRC release message (Ryoo, Fig. 30 step 6 and paragraph 647 teach RRC connection response (ACK + Suspend).).
	Keating further explicitly teaches a small data transmission, SDT, procedure (Keating, Fig. 4 and paragraph 39 teaches UE uses a data transmission scheme during idle or inactive mode (e.g. EDT/SDT) to send an OTDOA measurement report to LS during random access procedure (for example, using PRACH or using Msg3 or Msg5).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Ryoo a small data transmission, SDT, procedure taught in Keating in order to save power relative to that required when it is RRC connected [Keating: background].
For claim 12, Ryoo and Keating further teach the wireless device of claim 11, wherein the RRC request message indicates that the first data is for the SDT procedure (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1. Keating, Fig. 4 and paragraph 39 teaches UE uses a data transmission scheme during idle or inactive mode (e.g. EDT/SDT) to send an OTDOA measurement report to LS during random access procedure (for example, using PRACH or using Msg3 or Msg5).)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Ryoo with Keating to have the RRC request message indicates that the first data is for the SDT procedure in order to save power relative to that required when it is RRC connected [Keating: background]
For claim 13, Ryoo and Keating further teach the wireless device of claim 11, wherein the message comprises a buffer status report, BSR, for the second data associated with the SDT procedure (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)).
For claim 14, Ryoo and Keating further teach the wireless device of claim 11, wherein the message is a Msg3 (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)).
For claim 15, Ryoo and Keating further teach the wireless device of claim 11, wherein a second message comprising the indication of the uplink resource does not include an RRC release message (Ryoo, Fig. 30 step 4 and paragraph 647 teach receiving contention resolution (UL grant + ACK).).
For claim 16, Ryoo and Keating further teach the wireless device of claim 15, wherein the second message is a Msg4 (Ryoo, Fig. 30 step 4 and paragraph 647 teach receiving contention resolution (UL grant + ACK) which is MSG 4).
For claim 17, Ryoo and Keating further teach the wireless device of claim 11, wherein the RRC release message indicates terminating of the SDT procedure (Ryoo, Fig. 30 step 6 and paragraph 647 teach RRC connection response (ACK + Suspend).).
For claim 18, Ryoo and Keating further teach the wireless device of claim 11, wherein the instructions further cause the wireless device to terminate the SDT based on the RRC release message (Ryoo, Fig. 30 step 6 and paragraph 647 teach RRC connection response (ACK + Suspend).).
For claim 19, Ryoo and Keating further teach the wireless device of claim 11, wherein the transmitting of the first data is via one or more data radio bearers (DRBs) (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)).
For claim 20, Ryoo teaches a system (Ryoo, Fig. 30), comprising: 
a wireless device (210) comprising: one or more processors and memory storing instructions that (Ryoo, Fig. 62), when executed by the one or more processors, cause the wireless device to: 2Docket No.: 20-1051US 
transmit, while in a radio resource control, RRC, idle state or RRC inactive state: 
first data associated with a small data transmission, SDT, procedure (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)); and 
an RRC request message (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1.); and 
while in the RRC idle state or RRC inactive state: 
receive an indication of an uplink resource (Ryoo, Fig. 30 step 4 and paragraph 647 teach receiving contention resolution (UL grant + ACK).); 
transmit, via the uplink resource, second data associated with the SDT procedure (Ryoo, Fig. 30 step 5 and paragraph 647 teach transmitting MSG5 with data transfer flag=1 and data (DRB).); and 
 	receive, after the transmitting the second data, an RRC release message (Ryoo, Fig. 30 step 6 and paragraph 647 teach RRC connection response (ACK + Suspend).);
a base station (220) comprising: one or more processors and memory storing instructions that, when executed by the one or more processors (Ryoo, Fig. 62), cause the base station to: 
receive the RRC request message and the first data associated with the SDT procedure (Ryoo, Fig. 30 step 3 and paragraph 647 teach transmitting MSG3: RRC connection request with data transfer flag=1, and Data + BSR (DRB)); 
transmit the indication of the uplink resource (Ryoo, Fig. 30 step 4 and paragraph 647 teach receiving contention resolution (UL grant + ACK).); 
receive the second data associated with the SDT procedure (Ryoo, Fig. 30 step 5 and paragraph 647 teach transmitting MSG5 with data transfer flag=1 and data (DRB).); and 
 	transmit, after the receiving the second data, the RRC release message (Ryoo, Fig. 30 step 6 and paragraph 647 teach RRC connection response (ACK + Suspend).).
	Keating further explicitly teaches a small data transmission, SDT, procedure (Keating, Fig. 4 and paragraph 39 teaches UE uses a data transmission scheme during idle or inactive mode (e.g. EDT/SDT) to send an OTDOA measurement report to LS during random access procedure (for example, using PRACH or using Msg3 or Msg5).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Ryoo a small data transmission, SDT, procedure taught in Keating in order to save power relative to that required when it is RRC connected [Keating: background].

Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412